[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________                 FILED
                                                    U.S. COURT OF APPEALS
                          No. 09-13295                ELEVENTH CIRCUIT
                                                          APRIL 29, 2010
                      Non-Argument Calendar
                                                           JOHN LEY
                    ________________________
                                                            CLERK

                D. C. Docket No. 07-22901-CV-MGC

ROBERT STEWART,



                                                       Petitioner-Appellant,

                               versus

FEDERAL BUREAU OF PRISONS,
Jorge L. Pastrana, Warden,
ANTHONY RICHARDSON,
Unit Manager,
WENDALL CARR,
Case Manager,
MARK JONES,
Unit Counselor,
AUSA US ATTORNEY’S OFFICE,


                                                    Respondents-Appellees.
                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   _________________________
                         (April 29, 2010)
Before MARCUS, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Robert Stewart, a federal prisoner, appeals pro se the denial of his petition

for a writ of habeas corpus. 28 U.S.C. § 2241. Stewart argues that the district

court in its order of restitution allegedly delegated its authority to establish

restitution payments to the Bureau of Prisons and that the Bureau collected that

restitution illegally. Stewart is not entitled to relief. We vacate and remand for the

district court to dismiss Stewart’s petition.

      After the district court denied Stewart’s petition, we held that an inmate

cannot attack collaterally an order of restitution using section 2241. Arnaiz v.

Warden, Fed. Satellite Low, 594 F.3d 1326 (11th Cir. 2010). Arnaiz was

convicted of conspiracy to launder money and sentenced to imprisonment and

restitution in excess of 24 million dollars. Id. at 1327. Arnaiz later filed a petition

for a writ of habeas corpus to challenge his order of restitution, and the district

court dismissed the petition on the ground that Arnaiz failed to satisfy the “savings

clause” of the statute, 28 U.S.C. § 2255, that ordinarily governs collateral attacks

of federal convictions. Id. at 1327–28. We agreed that a dismissal was




                                            2
appropriate, but for another reason. Id. at 1328. We examined the historical

purpose of habeas corpus, and we recognized that its remedy “remains tied to some

form of relief from the petitioner’s custody.” Id. at 1328–29; see Preiser v.

Rodriguez, 411 U.S. 475, 484–85, 93 S. Ct. 1827, 1833 (1973). We held that

Arnaiz could not pursue habeas relief because “a successful challenge to the

restitution part of his sentence would, in no way, provide relief for the physical

confinement supplying the custody necessary for federal habeas jurisdiction.”

Arnaiz, 594 F.3d at 1329.

       Based on Arnaiz, the district court lacked jurisdiction to consider Stewart’s

petition. Stewart could not use a petition for a writ of habeas corpus “to challenge

just the restitution part of a sentence when the custody supporting our jurisdiction

is actual imprisonment.” Id. at 1330. We VACATE the order that denied

Stewart’s petition and REMAND for the district court to dismiss Stewart’s

petition.

       VACATED and REMANDED.




                                           3